Becic, P. J.,
dissenting. In holding that the court should have granted the mandamus absolute requiring the commissioners of roads and revenues to fix the salary of the petitioner, and should not have reserved the question as to what is a reasonable salary for determination by the jury, I have in the foregoing opinion stated the conclusion of. the majority of the court; but I can not agree to this holding of the court. I am of the opinion that the question as to what is a reasonable salary was a question of fact, and that the court properly reserved it for determination by a jury. When the court issues the mandamus absolute in accordance with the decision of this court, requiring the board of commissioners of roads and revenues to fix an adequate salary, they may increase the amount already allowed, but still fix the salary at an amount totally inadequate, and may then in obedience to á subsequent mandamus from the superior court fix a salary somewhat higher but still inadequate, and in that way protract this litigation. I think the question of what is a reasonable salary should be referred once for all to a jury, under instructions from the court as to the law; and when the jury have decided the question, then the court should issue his mandamus absolute and order the commissioners to fix the salary at the amount found by the jury to be reasonable and adequate.